Mb. Justice Smith delivered tire opinion of the court. This is a writ of error to the Municipal Court of Chicago in a case of the fourth class, to reverse a judgment there entered for the plaintiffs on the default of the defendants, for the sum of $157.89. The transcript of the record here filed contains neither a correct statement of the facts and the law involved nor a correct stenographic report of the proceedings in the court below on the hearing of the defendants’ motion to vacate and set aside said judgment. The record contains no certificate of any kind by the trial court pertaining to the showing made by the defendants on the motion to vacate and set aside said judgment. The record as here filed disclosing no error, the judgment is affirmed. Affirmed.